DETAILED ACTION
Allowable Subject Matter
Claims 1-13 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art teach various gas separation devices and processes including those for separating carbon dioxide.  The prior art includes determining a performance of the separation membrane.  See International Patent Application Publication WO 2016/122067.   The prior art do not appear to teach determining an abnormality in a separation membrane plant using the system as claimed and including determining at least three reference values as 
            
                F
                i
                r
                s
                t
                 
                R
                e
                f
                e
                r
                e
                n
                c
                e
                 
                V
                a
                l
                u
                e
                =
                
                    
                        
                            
                                
                                    
                                        
                                            
                                                Q
                                            
                                            
                                                P
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                C
                                            
                                            
                                                P
                                                ∙
                                                C
                                                O
                                                2
                                            
                                        
                                    
                                
                                ±
                                
                                    
                                        
                                            
                                                Q
                                            
                                            
                                                R
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                C
                                            
                                            
                                                R
                                                ∙
                                                C
                                                O
                                                2
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            
                                                Q
                                            
                                            
                                                I
                                                N
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                C
                                            
                                            
                                                I
                                                N
                                                ∙
                                                C
                                                O
                                                2
                                            
                                        
                                    
                                
                            
                        
                    
                
                
                    
                        100
                    
                
            
        
            
                S
                e
                c
                o
                n
                d
                 
                R
                e
                f
                e
                r
                e
                n
                c
                e
                 
                V
                a
                l
                u
                e
                =
                
                    
                        J
                        -
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        Q
                                                    
                                                    
                                                        P
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        C
                                                    
                                                    
                                                        P
                                                        ∙
                                                        C
                                                        O
                                                        2
                                                    
                                                
                                            
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        Q
                                                    
                                                    
                                                        I
                                                        N
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        Q
                                                    
                                                    
                                                        I
                                                        N
                                                        ∙
                                                        C
                                                        O
                                                        2
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                        
                            
                                100
                            
                        
                    
                
            
        
            
                T
                h
                i
                r
                d
                 
                R
                e
                f
                e
                r
                e
                n
                c
                e
                 
                V
                a
                l
                u
                e
                =
                
                    
                        K
                        -
                        
                            
                                
                                    
                                        C
                                    
                                    
                                        P
                                        ∙
                                        C
                                        O
                                        2
                                    
                                
                            
                        
                    
                
            
        
where 
QIN represents a flow rate (Nm3/hr) of the gas containing CO2 that enters the plant through the entrance unit; 
QP represents a flow rate (Nm3/hr) of the gas discharged to the permeation unit;
QR represents a flow rate (Nm3/hr) of the gas discharged to the residue unit;
CIN·CO2 represents a CO2 concentration (vol %) in the entrance unit; 
CP·CO2 represents a CO2 concentration (vol %) of the gas discharged to the permeation unit;
CR·CO2 represents a CO2 concentration (vol %) of the gas discharged to the residue unit; 
J represents a target CO2
K represents a target CO2 concentration (vol %).
and where Nm3/hr is a Normal cubic meter per hour flow rate which is a flow rate at standard conditions and is 20 °C and 1 atm (standard atmosphere = 101.325 kPa).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice to schedule interviews.  If attempts to reach the examiner by telephone are unsuccessful then the examiner’s supervisor, Peter Macchiarolo, can be reached at (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system see https://ppair-my.uspto.gov/pair/PrivatePair.  Call the Electronic Business Center (EBC) at 866-217-9197 if there are questions regarding access to Private PAIR system.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856